687 A.2d 198 (1996)
In re Keith B. GRIMES, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 96-BG-667.
District of Columbia Court of Appeals.
Submitted November 25, 1996.
Decided December 30, 1996.
Before WAGNER, Chief Judge, and STEADMAN and SCHWELB, Associate Judges.
PER CURIAM:
The Board on Professional Responsibility has recommended that respondent Keith Grimes be suspended from practice for a period of one year, that he be required to demonstrate fitness before resuming practice, and that he be ordered to make restitution to three of his clients. The Board's recommendation was based upon the findings of three separate hearing committees that Grimes seriously neglected the interests of five different clients. The Board relied, inter alia, on In re Mulkeen, 637 A.2d 1143, 1144 (D.C.1994) and In re Alexander, 513 A.2d 781, 783 (D.C.1986).
Neither Grimes nor Bar Counsel has filed an exception to the Board's Report and Recommendation, and the scope of our review of the Board's recommended sanction is therefore especially deferential. See D.C. Bar R. XI, § 9(g); In re Goldsborough, 654 A.2d 1285, 1287-88 (D.C.1995). Accordingly, and substantially for the reasons stated by the Board, Keith Grimes is suspended from the practice of law for one year, reinstatement to be conditioned upon
1. a showing by Grimes that he has been rehabilitated and is fit to practice law in the District of Columbia; and
2. proof that Grimes has made restitution to his former clients as follows:
(a) $475 to Debra Branch Coker, with interest at the legal rate from May 1, 1988;
(b) $500 to David Inman, with interest at the legal rate from November 1, 1989;
(c) $400 to Geraldine Porter, with interest at the legal rate from March 21, 1992.
Grimes' suspension shall become effective thirty days after the date of this order.
So ordered.[1]
NOTES
[1]  We direct Grimes' attention to the requirements of D.C. Bar R. XI, § 14 (relating to disbarred and suspended attorneys) and to § 16 (relating to eligibility for reinstatement).